PER CURIAM.
Defendant was convicted of violating the National Prohibition Act (41 Stat. 305). The only assignment meriting consideration is addressed to the exclusion by the court of the following question propounded to the jurors on their voir dire examination :
“Q. Supposing, after all the evidence in this case was in, and you had heard the testimony of the witnesses, and the charge of the court, and the argument of counsel, you would feel that you were not just satisfied, there was some evidence that indicated that the defendant was guilty, but you couldn’t say to a moral certainty and beyond a reasonable doubt that he was guilty, what would your verdict be in that case, guilty or not guilty?”
The record does not show what other questions were propounded to the jurors by counsel for either the government or the defendant, nor does it appear what statements were made by the jurors upon that examination. It thus does not appear whether or not the jurors, or any of them, had • any acquaintance with the defendant, or any opinion regarding the defendant’s guilt or innocence, or any bias or prejudice in favor of or against the defendant, or any prejudice against the offense for which defendant was indicted. It was therefore to be presumed that the court, in the final charge, would fully instruct the jury upon the questions of burden of proof and reasonable doubt, and such instructions were in fact given. In these circumstances the question propounded was clearly improper. Connors v. United States, 158 U. S. 408, 15 Sup. Ct. 951, 39 L. Ed. 1033; Watlington v. United States (C. C. A. 8) 233 Fed. 247, 248, 147 C. C. A. 253. The natural tendency of the question would be to confuse the jurors.
In so far as the rule of the Supreme Court of the state may be *963thought to be out of harmony with this conclusion, it is enough to say that state rules in these respects are not binding upon the federal courts.
Judgment affirmed.